Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nose et al (US 2018/0208269 A1) in view of Goates et al (US 2016/0288877 A1).
Regarding claim 1, Nose teaches an electromechanical derailleur (E) for a bicycle (A), the electromechanical derailleur comprising:
	a base member (E1) mountable to a frame (A12) of the bicycle;
	a movable member (E2) movably coupled to the base member (Nose, 0062);
	a chain guide assembly (E21) rotatably connected to the movable member (Nose, 0062); and
	a processor (100) configured to operate the electromechanical derailleur based on an identified adjustment (Nose, 0100).
	While Nose teaches that the processor functions to identify proper derailleur position and adjust the derailleur to be properly positioned, Nose does not explicitly teach that the “proper derailleur position” is where the chain does not interfere with, or “rasp” on, other gears when aligned with the target gear. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that ideal or proper derailleur positioning would be positions in which there is no chain interference or rasping with other sprockets. Additionally, Goates teaches that perfect or proper positioning of the derailleur when aligned with a target gear is at positions where there is no chain interference or rasping (Goates, 0020). 
	Goates teaches a processor (Goates, 0019) configured to:
	identify potential chain rasping positions (it is inherent that the process for finding perfect alignment positions as taught by Goates can obviously be used to identify chain rasping positions, see Goates paragraphs 0020-0021);
	identify a plurality of datasets, each dataset of the plurality of datasets representing expected chain rasping positions for each gear of a plurality of gears (see above regarding identifying chain rasping positions, and Goates paragraphs 0023-0037);
	identify an adjustment for the electromechanical derailleur based on the identified potential chain rasping positions and the plurality of datasets (see above regarding identifying chain rasping positions and datasets, and Goates paragraphs 0023-0037); and
	operate the electromechanical derailleur based on the identified adjustment (Goates, 0019 and 0036-0037).
	Regarding the inherency of finding the chain rasping positions and datasets as indicated above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that, by identifying the perfect alignment positions of the derailleur and chain for each gear as taught by Goates, one would also have to identify potential chain rasping positions, as identifying “the perfect alignment positions” requires also identifying the positions in which there is interference, or chain rasping.
	It therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the processor as taught by Goates in the electromechanical derailleur taught by Nose, as identifying datasets as taught by Goates and adjusting the derailleur based on said datasets requires minimal user input (Goates, 0003) while preventing interference between the chain and other gears (Goates, 0012-0016).
	Nose and Goates are considered analogous to one another as both pertain to electromechanical derailleurs. 

Regarding claim 2, Nose and Goates teach the electromechanical derailleur of claim 1 disclosed above, and Goates further teaches that the identification of potential chain rasping positions (see claim 1 above) based on sensor data comprises identification of a plurality of first datasets including data representing an acceleration (as defined in the specification of the instant application, the acceleration is the same as vibration) of a portion of the electromechanical derailleur at a respective position of any desired component (Goates, 0003 and 0019), and wherein the plurality of datasets are a plurality of second datasets.
	Although Goates does not specifically teach that the acceleration datasets are measured at a position of the chain guide assembly relative to the base member, Goates does teach that the acceleration data can be measured at any relative position of components as desired (Goates, 0003 and 0019), and that the sensor for collecting said data is located in the chain guide assembly (Goates, 0026). Additionally, Nose teaches that the shifting positions are set based on vibration (acceleration as defined in the instant specification) data (Nose, 0005-0006) and that said data is measured at the chain guide assembly (E2)(Nose, 0005-0006) relative to the base member (E1)(Nose, 0062-0064). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure the sensor data, especially that of acceleration of a portion of the derailleur, at a respective position of the chain guide assembly relative to the base member as taught by Nose and suggested by Goates, as taking data from that position is most accurate to the derailleur and chain conditions (Nose, 0005-0015). 

Regarding claim 3, Nose and Goates teach the electromechanical derailleur of claim 2 disclosed above, and Goates further teaches that identification of the adjustment for the electromechanical derailleur includes:
	comparison of the potential chain rasping positions with the plurality of second datasets (Goates, 0019 and 0032); and
	identification of a second dataset of the plurality of second datasets based on the comparison (Goates, 0019 and 0033),
	wherein operation of the electromechanical derailleur based on the identified adjustment includes operation of the electromechanical derailleur based on the identification of the second dataset (Goates, 0019 and 0033-0034).

Regarding claim 4, Nose and Goates teach the electromechanical derailleur of claim 3 disclosed above, and Goates further teaches that the derailleur comprises a memory configured to store the plurality of first datasets, the identified potential chain rasping positions (see claim 1 discussed above), the plurality of second datasets, or any combination thereof (Goates, 0019 and 0061-0067). It is inherent that when Goates teaches data being “stored” or “recorded”, the memory is being used to store such values.

Regarding claim 5, Nose and Goates teach the electromechanical derailleur of claim 4 disclosed above, and further teaches that the memory is configured to store the plurality of first datasets in a sequential order (Goates, 0019, 0027-0036, and 0065-0073; it is inherent that storing the data for every step at each iteration is sequential),
	wherein the identification of potential chain rasping positions includes:
		in sequential order, for each first dataset of at least some first datasets of the plurality of first datasets:
			determination of whether the respective acceleration (vibration, as noted in claim 2 above) is greater than a predetermined threshold acceleration (Goates, 0019, 0027-0036, and 0068-0073);
			determination of whether the respective acceleration is greater than each of a predetermined number of sequentially previous accelerations of the plurality of first datasets (Goates, 0019, 0027-0036, and 0068-0073; it is inherent that comparing previous data in calculations would include comparing vibration/acceleration data); and
			identification, based on the determinations, of the respective position as one of the potential chain rasping positions (see claim 1 regarding rasping locations) when the respective acceleration is greater than the predetermined threshold acceleration and the respective acceleration is greater than each of the predetermined number of sequentially previous accelerations (Goates, 0019, 0027-0036, and 0068-0073; it is inherent that comparing vibration/acceleration data to stored data includes sequentially previous accelerations as also determined above).

Regarding claim 6, Nose and Goates teach the electromechanical derailleur of claim 3 disclosed above, but both fail to specifically teach that in the identification of the plurality of second datasets there is included an identification table, each second dataset of the plurality of second datasets forming a column or a row of the table and being associated with a respective adjustment index. Goates, however, does teach that all data is stored and used to determine and compare a “signature” pattern, whereby an adjustment instruction (adjustment data) is produced (Goates, 0019 and 0069). It would have been obvious to one having ordinary skill in the art before the effective filing date of this claimed invention that the stored data, and related adjustment instructions, may be stored in a table, as is well known for logic and data storing modules known within the art. Therefore, it would have been obvious before the effective filing date of the claimed invention that the identification of the second dataset includes operation of the derailleur based on the adjustment index associated with the dataset as known in the art and implied by Goates.

Regarding claim 7, Nose and Goates teach the derailleur of claim 6 disclosed above, and Goates further teaches identifying one or more third datasets, each third dataset of the one or more third datasets representing a position target for each gear of the plurality of gears and being associated with a respective adjustment index (Goates, 0019 and 0061-0073; it is inherent that the adjustment index is the distance needed to travel to a target position, meaning a target position must be identified), and
	wherein operation of the electromechanical derailleur based on the adjustment index associated with the identified second dataset includes:
		identification of a third dataset of the plurality of third datasets based on the adjustment index associated with the identified second dataset (Goates, 0019 and 0061-0073; it is inherent that the adjustment index is related to the distance needed to travel to a target position, meaning a target position must be identified); and
		operation of the electromechanical derailleur based on the identified third dataset (Goates, 0019 and 0061-0073).

Regarding claim 8, Nose and Goates teach the derailleur of claim 2 disclosed above, and Goates further teaches that at least one accelerometer is disposed within the movable member, the chain guide assembly, or the movable member and the chain guide assembly (Goates, 0026; piezo technology is known in the art to consist of accelerometers), the at least one accelerometer being configured to generate data representing the acceleration (as identified in claim 2 disclosed above to be vibration)(Goates, 0025-0026), and wherein the portion of the electromechanical derailleur includes the movable member (Goates, 0019 and 0025-0026).

Regarding claim 9, Nose and Goates teach the electromechanical derailleur of claim 2 disclosed above, and Nose further teaches that the derailleur (E) includes a motor (E4) configured to move the movable member (E2) relative to the base member (E1)(Nose, 0088) such that the chain guide assembly is positioned ina first of the positions of the chain guide assembly relative to the base member (Nose, 0005-0009). Goates teaches identifying the plurality of first datasets by movement, with the motor, of the movable member (Goates, 0030). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure and identify the plurality of first datasets by movement as taught by Goates with the motor and derailleur as taught by Nose, as such measuring is known in the art (Goates, 0030) and would be obvious to implement into the electromechanical derailleur of claim 1.
	Further regarding claim 9, Goates further teaches identification, with one or more sensors, of one or more acceleration (vibration, as defined in claim 2 above) values for the portion of the electromechanical derailleur when the chain guide assembly is in the first position (Goates, 0027-0036). 
	Nose and Goates, as combined above, teach for each of the positions (Goates, 0036) of the chain guide assembly relative to the base member movement, with the motor, of the movable member relative to the base member such that the chain guide assembly is positioned in a respective one of positions relative to the base member, identification, with one or more sensors, of one or more acceleration values for the portion of the electromechanical derailleur when the chain guide assembly is in the respective one position, and generation of the plurality of first datasets based on the acceleration values identified for the positions of the chain guide assembly relative to the base member, respectively (Goates, 0019-0037 and Nose, 0005-0009).

Regarding claim 10, Nose and Goates teach the electromechanical derailleur of claim 9 disclosed above, and Goates further teaches that the positions of the chain guide assembly relative to the base member define a range of motion between a smallest gear of the plurality of gears and a largest gear of the plurality of gears (Goates, 0052-0053 and 0064). Goates does not specifically define that the chain guide is aligned with the smallest gear when in a first position, but Nose teaches that a first shifting position corresponds to the first, smallest, gear (Nose, 0014). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first position of the derailleur assembly as taught by Nose and modified by Goates correspond to the first, smallest, gear as taught by Goates, as determining which gear counts as the first or last gear on either end of the cassette is a matter of design choice.

Regarding claim 11, Nose and Goates teach the electromechanical derailleur of claim 9 disclosed above, and Goates further teaches that the one or more sensors include one or more accelerometers (it is known in the art that piezo technology includes accelerometers) integral with the electromechanical derailleur (Goates, 0026).

Regarding claim 12, Nose and Goates teach the electromechanical derailleur of claim 11 disclosed above, and Goates further teaches that the processor is further configured to initiate an automatic adjustment mode (Goates, 0054), the automatic adjustment mode including the identification of the plurality of first datasets, the identification of potential chain rasping positions (as defined in claim 1 disclosed above), the identification of the plurality of second datasets, and the identification of the adjustment for the electromechanical derailleur (as defined in claim 7 disclosed above). Goates fails to teach a specific pedaling condition that is determined after initiation of the automatic adjustment mode and before the identification of the plurality of datasets and abort the adjustment mode when the processor determines the pedaling condition is not met. 
	Nose, however, teaches a pedaling condition (S104) that is determined after the initiation of an adjustment mode and before the first datasets are identified (S114) and aborts the adjustment mode when the pedaling condition is not met (Nose, 0078-0087). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include checking a pedaling condition as taught by Nose in the processor of Goates, as aborting for certain conditions allows the power of the controller to be saved (Nose, 0027-0028). 

Regarding claim 13, Nose and Goates teach the electromechanical derailleur of claim 12 disclosed above, and Goates further teaches that the processor is further configured to receive user input data, and wherein the initiation of the automatic adjustment mode includes initiation of the automatic adjustment mode in response to the received user input data (Goates, 0054-0063 and 0076).

Regarding claim 16, Goates teaches a method for automatically adjusting an electromechanical derailleur for a bicycle, the method comprising:
identifying, by a processor, a plurality of first datasets, each first dataset of the plurality of first datasets including data representing an acceleration of a portion of the bicycle and data representing a corresponding position of a chain guide assembly (Goates paragraphs 0023-0037, and see claims 1 and 2 above);
identifying, by the processor, potential chain rasping positions (it is inherent that the process for finding perfect alignment positions as taught by Goates can obviously be used to identify chain rasping positions, see Goates paragraphs 0020-0021);
	identifying, by the processor, a plurality of second datasets, each second dataset of the plurality of second datasets representing expected chain rasping positions for each gear of a plurality of gears (Goates, 0019 and 0032-0034, and see claims 1 and 2 above)
	identifying, by the processor, an adjustment for the electromechanical derailleur based on the identified potential chain rasping positions and the plurality of second datasets (see claims 1 and 2 above regarding identifying chain rasping positions and datasets, and Goates paragraphs 0023-0037); and
	operating, by the processor, the electromechanical derailleur based on the identified adjustment (Goates, 0019 and 0036-0037).
Although Goates does not specifically teach that the acceleration datasets are measured at a position of the chain guide assembly relative to the base member, Goates does teach that the acceleration data can be measured at any relative position of components as desired (Goates, 0003 and 0019), and that the sensor for collecting said data is located in the chain guide assembly (Goates, 0026). Additionally, Nose teaches that the shifting positions are set based on vibration (acceleration as defined in the instant specification) data (Nose, 0005-0006) and that said data is measured at the chain guide assembly (E2)(Nose, 0005-0006) relative to the base member (E1)(Nose, 0062-0064). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure the sensor data, especially that of acceleration of a portion of the derailleur, at a respective position of the chain guide assembly relative to the base member as taught by Nose and suggested by Goates, as taking data from that position is most accurate to the derailleur and chain conditions (Nose, 0005-0015).
	Nose and Goates are considered analogous to one another as both pertain to electromechanical derailleurs. 

Regarding claim 17, Nose and Goates teach the method of claim 16 disclosed above, and Goates further teaches that the method further comprises storing, by a memory, the plurality of first datasets (Goates, 0019 and 0061-0067), wherein identifying the plurality of first datasets includes identifying the plurality of first datasets from the memory (Goates, 0019, 0027-0036, and 0068-0073).

Regarding claim 18, Nose and Goates teach the method of claim 16 disclosed above, and Goates further teaches that identifying the adjustment for the electromechanical derailleur includes:
	comparison of the potential chain rasping positions with the plurality of second datasets (Goates, 0019 and 0032); and
	identification of a second dataset of the plurality of second datasets based on the comparison (Goates, 0019 and 0033),
	wherein operating the electromechanical derailleur based on the identified adjustment includes instructing, by the processor, a motor of the electromechanical derailleur (inherent that a motor would be used to move the derailleur, and suggested by Goates at 0066) to move the chain guide assembly based on the identification of the second dataset (Goates, 0019, 0033-0034, 0066, and 0075-0076).

Regarding claim 19, Nose and Goates teach the method of claim 18 disclosed above, and Goates further teaches that operation includes:
	receiving, by the processor, a request to shift gears generated in response to a user input (Goates, 0063 and 0075-0076); and
	instructing, by the processor, the motor (see claim 18 above) to move based on the received request (Goates, 0063 and 0075-0076).
	Both Nose and Goates fail to specifically teach an index associated with the identified second dataset. Goates, however, does teach that all data is stored and used to determine and compare a “signature” pattern, whereby an adjustment instruction (adjustment data) is produced (Goates, 0019 and 0069). It would have been obvious to one having ordinary skill in the art before the effective filing date of this claimed invention that the stored data, and related adjustment instructions, may be stored in a table, as is well known for logic and data storing modules known within the art. Therefore, it would have been obvious before the effective filing date of the claimed invention that the instructing the motor (see claim 18 above) to move based on the adjustment index associated with the second dataset as known in the art and implied by Goates.

Regarding claim 20, Nose teaches a rear derailleur for a bicycle, the rear derailleur comprising:
	a base member (E1) mountable to a frame (A12) of the bicycle;
	a movable member (E2) movably coupled to the base member (Nose, 0062);
	a chain guide assembly (E21) rotatably connected to the movable member (Nose, 0062); and
	a processor (100) configured to operate the electromechanical derailleur based on an identified adjustment (Nose, 0100).
	Nose fails to specifically teach a majority of the claimed processor functions. Goates, however, teaches a processor configured to:
	initiate an automatic adjustment mode (Goates, 0054) comprising:
		generation of a plurality of first datasets, each first dataset of the plurality of first datasets including data representing an acceleration of a portion of the rear derailleur and data representing a corresponding position of a portion of the electromechanical derailleur at a respective position of any desired component (Goates, 0003 and 0019), and wherein the plurality of datasets are a plurality of second datasets.
	Although Goates does not specifically teach that the acceleration datasets are measured at a position of the chain guide assembly relative to the base member, Goates does teach that the acceleration data can be measured at any relative position of components as desired (Goates, 0003 and 0019), and that the sensor for collecting said data is located in the chain guide assembly (Goates, 0026). Additionally, Nose teaches that the shifting positions are set based on vibration (acceleration as defined in the instant specification) data (Nose, 0005-0006) and that said data is measured at the chain guide assembly (E2)(Nose, 0005-0006) relative to the base member (E1)(Nose, 0062-0064). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure the sensor data, especially that of acceleration of a portion of the derailleur, at a respective position of the chain guide assembly relative to the base member as taught by Nose and suggested by Goates, as taking data from that position is most accurate to the derailleur and chain conditions (Nose, 0005-0015).
Further regarding claim 20, Goates teaches the identification of potential chain rasping positions (see claim 1 disclosed above) based on the plurality of first datasets (Goates, 0019-0022);
the identification of a plurality of second datasets, each second dataset of the plurality of second datasets representing expected chain rasping positions (see claims 1 and 2 above) for each gear of a plurality of gears (Goates, 0019-0034);
comparison of the identified potential chain rasping positions with the plurality of second datasets (Goates, 0019 and 0032; see also claim 3 above);
selection of a second dataset of the plurality of second datasets based on the comparison (Goates, 0019 and 0033; see also claim 3 above); and
	identification of target positions for shifting based on the selected second dataset (Goates, 0019 and 0061-0063; see also claim 7 above); and
	operation of the rear derailleur based on the identified target positions (Goates, 0019 and 0061-0073; see also claim 7 above).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the processor taught by Goates with the electromechanical derailleur taught by Nose, as the processing process taught by Goates functions to perfectly adjust and align the derailleur (Goates, 0019-0022).
	Nose and Goates are considered analogous to one another as both pertain to electromechanical derailleurs. 

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nose et al (US 2018/0208269 A1) in view of Goates et al (US 2016/0288877 A1) and further in view of Dueweling et al (US 2019/0351971 A1).
Regarding claim 14, Nose and Goates teach the electromechanical derailleur of claim 12 disclosed above, but both fail to specifically teach that the derailleur further comprises an output device that is configured to generate an audio, visual, or audio and visual output when the automatic adjustment mode is aborted.
	Dueweling, however, teaches a derailleur processor and adjustment system wherein the system is configured to output an abortion message in the form of a visual or audio signal (Dueweling, 0126).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the derailleur taught by Nose and Goates output a signal as taught by Dueweling when the adjustment mode is aborted, such that the user can be alerted of the mode being aborted (Dueweling, 0126).
	Nose, Goates, and Dueweling are all analogous to the claimed invention as all pertain to adjusting derailleurs.

Regarding claim 15, Nose, Goates, and Dueweling teach the electromechanical derailleur of claim 14 disclosed above, and Dueweling further teaches that the output device includes a light emitting diode (176)(Dueweling, 0117 and 0126).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dueweling (used for rejections of claims 14 and 15) may also be used for claims 1-13 and 16-20. Other pertinent prior art: Contello et al (US 2017/0327184 A1), Simpson et al (US 2012/0130603 A1), Vasiliotis et al (US 2009/0164076 A1), Zhang (US 2017/0051828 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.K./Examiner, Art Unit 3651                 

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653